DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed 11/24/2021, in response to the non-final rejection, are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.
Claims 1-7 and 10-15 are pending, of which claims 1-7 and 10-12 remain withdrawn for the reasons of record. Pending claims 13-15 have been examined on the merits.
	
RESPONSE TO ARGUMENTS
Applicant’s arguments filed 11/24/2021 have been fully considered. Applicant has argued that the (i) the cited reference of Claire teaches proton pump inhibitor (PPI) treatment natural replacements, in order to avoid side-effects, and therefore would not have been combined, (ii) that the cited reference teaches an Aloe syrup, however is materially distinguished from the instant administered gel; and applicant has further argued that Claire would thus not combine with the reference teachings of Palmeiri (nor with the further teachings of Howard and Song, which do not cure the matter between Claire and Palmeiri, as above) – and accordingly Applicant’s arguments have been found to be persuasive. The grounds of rejection under 35 USC 103 over (i) Palmeiri et al (Eur Rev Med Pharmacol Sci, 2013) in view of Claire (Peptest, 24 August 2016) and (ii) Palmeiri et al in view of Claire  (Id.) and further in view of Howard (US 9,006,207) and Song et al (Gut and Liver, Jan 2104 (e-pub. 5 Nov 2013) are withdrawn.   
EXAMINER’S COMMENT (with Reasons for Allowance)
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below. Please note, although not required, the examiner suggests also amending the claims 13 and 15 to provide after the phrase “in need thereof” the phrasing of “therapeutically effective amounts of” to more clearly recite the claimed invention.
The following is an examiner’s statement of reasons for allowance: A combination of materials administered as instantly claimed and for treating oral-esophageal lesions, mucositis, aphthae, and/or GERD is not taught or reasonably suggested by the prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner’s amendment is presented to cancel the withdrawn product claims, which are herein NOT rejoined with the allowed process.


 In the Claims:


Claims 1-7 and 10-12 are canceled.

Conclusion
Claims 13-15 are allowed.				

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655